DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/31/2022 has been entered. Claims 1,5,8,12,15 and 19 stand amended. Claims 1-20 are currently pending.
In regard to the previous rejection of claim 5 under 35 USC 112, the amendment is sufficient to establish antecedent basis and accordingly the previous rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miah et al. in US Patent № 10,481,983, hereinafter called Miah, in combination with Miktar et al. in US Patent Application Publication № 2016/0042090, hereinafter called Miktar.

In regard to claim 1, Miah teaches a backup system comprising: a processor comprising a plurality of processing engines (Col 27 line 1); 
and a machine-readable storage storing instructions, the instructions executable by the processor (col 25 line 37) to: 
access a plurality of blocks in a block-based backup (it is taught to be a backup, “In one example, a backup, or snapshot, analysis system is implemented to analyze and model snapshots associated with block devices implemented by a block level data storage service or other data storage system.” Column 2 line 19) of a first snapshot of a storage volume (“block device analyzer builds models of each snapshot starting from the root node representing the snapshot. As the block devices themselves may contain arbitrary data, which may be structured, unstructured, or some combination thereof, the snapshots derived therefrom may also contain such arbitrary data. The block device analyzer loads the snapshot data, such as by use of a snapshot block device emulator, and traverses the contents of the snapshot to 15 determine the contents and organization of the data contained within.” Column 3 line 7); 
determine, based on the plurality of blocks in the block-based backup, a first filesystem stored on the storage volume, the first filesystem being a first type of filesystem (“The emulator may retrieve the model for the snapshot(s) to determine one or more file systems associated with the snapshot, and in accordance, may configure the appropriate file system driver(s) and present the snapshot block device as a file system device.” Column 4 line 65; wherein the model is created based on the blocks, “The analysis process may, in some cases, proceed iteratively until either the entire snapshot block device has been scanned, or if a specific type (or multiple types) of data structure has been located. As the analysis process proceeds, the models stored in the model data store are updated to reflect the relationships between the types of data structures found, the block device(s) to which they are associated, the time at which they were initially captured, and the like.” Column 3 line 32);  
select, from a plurality of filters, a first filter associated with the first type of filesystem (i.e. file system driver, “The emulator may retrieve the model for the snapshot(s) to determine one or more file systems associated with the snapshot, and in accordance, may configure the appropriate file system driver(s) and present the snapshot block device as a file system device.” Column 4 line 65);
wherein the first filter comprises executable instructions to identify metadata in blocks associated with the first filesystem (“At step 706, using a block device emulator implemented by the computing resource  service provider, the snapshots determined in step 704 are exposed as snapshot block devices, and at step 708, the structured information is used by the emulator to determine which file system driver(s) are
appropriate for the block devices.” Column 18 line 51) ;
identify, using the selected first filter, a set of blocks in the first snapshot that include metadata of the first filesystem (“For example, the file system analyzer may provide an application programming interface to the client device 102 by which the client device 102 may request predefined or, in some embodiments, arbitrarily defined operations (such as operations defined by the client device using code generated 50 by a user of the client device) on single snapshots and/or involving multiple snapshots (whether of the same given block device or as between multiple different block devices). Examples of such data operations include requests for files on the block device as a specified time, changes in a given 55 file or other data structure during a specified timeframe, antivirus scanning of some or all snapshots for a given block device, list operations (such as lists of which files or other data structures changed within a specified timeframe ), defragmentation of one or more snapshots, compression or  
trimming of one or more snapshots, metadata regarding the snapshots or the block device(s) 114 (such as frequency of snapshot, average size/maximum size/minimum size of snapshots, identity of users accessing the block device(s) or data structures contained therein during a specified period of time, and the like),” Column 9 line 45): 
identify a changed file in the first filesystem based on the selected identified set of blocks that include the metadata of the first filesystem (“The models stored in the model data store 106 may be used by a file system analyzer to process data operations related to one or more of the modeled snapshots without retrieving the entire block device to which it pertains.” Column 9 line 42 [note that this is expressly taught to use the file system driver in column 4 line 65], wherein “Examples of such data operations include requests for files on the block device as a specified time, changes in a given file or other data structure during a specified timeframe, antivirus scanning of some or all snapshots for a given block device, list operations (such as lists of which files or other data structures changed within a specified timeframe ),” column 9 line 54, wherein “Depending on the requested data operation, the file system device and/or the snapshot block device may be provided directly to the requestor, or another entity (such as a file system analyzer) may interact via the emulated snapshot block device and/or the file system device to perform the data operations requested ( e.g., retrieval of specific files, differential comparisons of portions of snapshots, generation of metadata of the captured snapshots, etc.).” Column 5 line 2); 
However, although Miah teaches the tracking of files in snapshots (“The snapshot analysis system 108 may implement workflows for generating models of the snapshots 116 generated in connection with operation of the associated block devices 114. Such models may include trees, directed graphs, or other similar constructs that describe the relationship between snapshots 116, block devices 114, data structures within the snapshots and/or block devices, and other information, that allows for a given data structure described within the model to be efficiently located.” Column 9 line 4, wherein the data structure may be a file, “The block
device analyzer 312 may then read the file allocation table or journal to locate the existence of specific directories, files, or other structures. Each located data structure may be added to the model, either as they are found, or in a batch at some later point (e.g., upon completing analysis of a given snapshot or group of snapshots).” Column 12 line 40. Note that versions of file system objects in the model are shown in Fig. 4, as described in column 14 line 10), he fails to expressly teach in response to an identification of the changed file in the first filesystem, update a catalog to indicate that the changed file is associated with the first snapshot.
Miktar teaches in response to an identification of the changed file in the first filesystem, update a catalog to indicate that the changed file is associated with the first snapshot (“The information management system 100 generally organizes and catalogues the results in a content index, which may be stored within the media agent database 152, for example. The content index can also include the storage locations of ( or pointer references to) the indexed data in the primary data 112 or secondary copies 116, as appropriate. The results may also be stored, in the form of a content index database or otherwise, elsewhere in the information management system 100 (e.g., in the primary storage devices 104, or in the secondary storage device 108).” Paragraph 0190, wherein “Accordingly, metadata changes that arise in the context of mapping, mounting, and/or using a snapshot are written to the pseudo-volume, in a data structure referred to as a "private store." Information management operations that need metadata associated with the snapshot, e.g., a file system restore operation, etc., are directed to the private store for the latest updates to the metadata” Paragraph 00060 and “The index 153 provides a media agent 144 or other component with a fast and efficient mechanism for locating secondary copies 116 or other data stored in the secondary storage devices 108. In some cases, the index 153 does not form a part of and is instead separate from the media agent database 152.” Paragraph 0138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the snapshot file tracking system taught by Miah to include the intermediate tracking of changes in a catalog, as taught by Miktar. It One would have been motivated to do so in order to allow fast and efficient location of secondary copies, as taught by Miktar in paragraph 018, and also to allow for mounting of snapshots without interfering with snapshot integrity, as taught by Miktar in paragraph 0008.
In regards to claims 8 and 15, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Miah further teaches instructions executable by the processor to: determine a first block that identifies the first filesystem in the storage volume (“For example, the block device analyzer 312 may have access to a known set of information from which it may draw inferences or conclusions regarding the contents of the snapshots 304 it analyzes. In varying stages of the block device analyzer's analysis, it may look at specific locations (e.g., offsets) within the snapshot data (e.g., at specific offsets within the corresponding emulated block device) to determine whether, e.g., header and/or trailer data exists, and the existence and/or contents of such data at those locations may cause the block device analyzer 312 to determine that the data within the snapshot block device is of a certain type or is organized in a certain fashion,” column 12 line 16); and determine, based on the first block, the first type of filesystem (“Similarly, the snapshot may include a file allocation table or journal at a specific offset relative to that of the start or end of the previously determined logical volume or partition, thereby allowing the block device analyzer 312 to infer the 40 existence of (and specific type of) a file system,” column 12 line 34).
In regards to claims 9 and 16, they are substantially similar to claim 2 and accordingly are rejected under similar reasoning.


In regard to claim 3, Miah further teaches the instructions executable by the processor to: access the plurality of blocks of the block-based backup from a first data stream (i.e. transferred snapshot) as received by the backup device from a storage system including the storage volume (i.e. block device 114, “In some cases, the client device 102, the system 112, or other entity of/associated with the computing resource service provider (such as the entity implementing the block device 114) may cause the block-level storage service to take a series of snapshots 116 of the block device 114.” Cp;I,m 7 line 6, wherein “In some examples, a "snapshot" may refer to copy of a portion of a block device at a particular point in time, or a copy of the entire block device. A snapshot of the present disclosure may include incremental data (which may also be referred to as a "change set") that includes data that is new 25 or has changed since a previous snapshot was captured. In some embodiments, the incremental data is caused to be pushed from the block device 114 on a schedule, in connection with an event (e.g., changes or a specified quantity of changes within the block device over a period of time), or  manually (e.g., via an application programming interface call by the system 112 or the client device 102) to the system storing the snapshots. In other implementations, the system performing the snapshots is authorized and configured to
 copy the incremental data directly from the block device 114 on its own.” Column 7, line 20. Note that, though not required by the claim, a full snapshot is contemplated in at least column 8 line 43, “In some embodiments, some or all of the functionality of the snapshot analysis system (including that of its components) may function with multiple types of snapshots, such as differential, proportional, complete, or incomplete snapshots.”).
In regards to claims 10 and 17, they are substantially similar to claim 3 and accordingly are rejected under similar reasoning.

In regard to claim 4, Miah further teaches the instructions executable by the processor to:  access the plurality of blocks of the block-based backup after the block-based backup is stored in a backup store (i.e. data storage service) of the backup device (“As mentioned, the data "chunks" associated with each snapshot may be stored in a different system or location, such as via a data storage service or archival data storage service as described in further detail below,” column 8 line 10).
In regards to claims 11 and 18, they are substantially similar to claim 4 and accordingly are rejected under similar reasoning.

In regard to claim 5, Miah further teaches that the catalog only includes information regarding a plurality of files that are changed between the first snapshot and a previous snapshot. (“At operation 505, media agent 244 writes metadata arising from the mounting operation to a private store ( e.g., 368-1, 368-2) on the pseudo-volume and also preferentially reads metadata from the private store. This may be accomplished by instructing the volume management component executing on the client computing device to write and/or read metadata to the private store. Thus, the most recent metadata may be found in the private store, but if the relevant blocks are not available there, other steps may follow, for example as illustrated in operations 603 through 617 in FIG. 6” paragraph 0317)
In regard to claims 12 and 19, they are substantially similar to claim 5 and accordingly are rejected under similar reasoning.

In regard to claim 6, Miah further teaches the instructions executable by the processor to: analyze the metadata in the set of blocks to determine names and locations of a set of objects of the first filesystem; 
track the set of objects in a data structure during analysis of the metadata ((“The block device analyzer 312 may then read the file allocation table or journal to locate the existence of specific directories, files, or other structures. Each located data structure may be added to the model, either as they are found, or in a batch at some 45 later point ( e.g., upon completing analysis of a given snapshot or group of snapshots).” Column 12 line 40);
 determine a tree structure based on the tracked set of objects (“The snapshot analysis system 108 may implement workflows for generating models of the snapshots 116 generated in connection with operation of the associated block devices 114. Such models may include trees, directed graphs, or other similar constructs that describe the relationship between snapshots 116, block devices 114, data structures within the snapshots and/or block devices, and other information, that allows for a given data structure described within the model to be efficiently located” column 9 line 7);
identify differences between the tree structure and a previous tree structure (“The models stored in the model data store 106 may be used by a file system analyzer to process data operations related to one or more of the modeled snapshots without retrieving the entire block device to which it pertains.” Column 9 line 42, wherein “Examples of such data operations include requests for files on the block device as a specified time, changes in a given file or other data structure during a specified timeframe, antivirus scanning of some or all snapshots for a given block device, list operations (such as lists of which files or other data structures changed within a specified timeframe ),” column 9 line 54, and “As may be contemplated, some data operations may require the provision of multiple snapshots as well as computational capability to perform the specified data operation.” Column 10 line 3)
and determine the changed file in the first filesystem based on the identified differences (“the snapshot is read as an emulated block device, such as by a block
device emulator, to iteratively determine whether the snapshot contains other known data structures, and if so, the relationships between them as well as previously analyzed snapshots ( e.g., new versions of structures within the same
block device(s)” column 19 line 43).
In regards to claim 13 it is substantially similar to claim 1 and accordingly is rejected under similar reasoning.

In regard to claim 7, Miah further teaches the instructions executable by the processor to: determine, based on the plurality of blocks (“For example, the block device analyzer 312 may have access to a known set of information from which it may draw inferences or conclusions regarding the contents of the snapshots 304 it analyzes. In varying stages of the block device analyzer's analysis, it may look at specific locations (e.g., offsets) within the snapshot data (e.g., at specific offsets within the corresponding emulated block device) to determine whether, e.g., header and/or trailer data exists, and the existence and/or contents of such data at those locations may cause the block device analyzer 312 to determine that the data within the snapshot block device is of a certain type or is organized in a certain fashion,” column 12 line 16), a second filesystem stored on the storage volume (“Similarly, the snapshot may include a file allocation table or journal at a specific offset relative to that of the start or end of the previously determined logical volume or partition, thereby allowing the block device analyzer 312 to infer the 40 existence of (and specific type of) a file system,” column 12 line 34, wherein the partition may be more than one to a snapshot, “The block device 114 may include several different types of data structures, and the block device may be entirely or only partially structured with such data structures. For example, the block device 114 may be variably manipulated, such as by a client device 102, to include several data structures in hierarchical form, such as partitions, logical volumes, file systems, directories, and files.” Column 6 line 8), the second filesystem being a second type of filesystem (“The emulator may retrieve the model for the snapshot(s) to determine one or more file systems associated with the snapshot, and in accordance, may configure the appropriate file system driver(s) and present the snapshot block device as a file system device.” Col 4 line 65, wherein the selection of different file system drivers indicates different types of file system);
select, from a plurality of filters, a second filter associated with the second type of filesystem (“The emulator may retrieve the model for the snapshot(s) to determine one or more file systems associated with the snapshot, and in accordance, may configure the appropriate file system driver(s) and present the snapshot block device as a file system device.” Col 4 line 65);
and determine a changed object in the second filesystem based on the selected second filter (“The block device analyzer 312 may then read the file allocation table or journal to locate the existence of specific directories, files, or other structures. Each located data structure may be added to the model, either as they are found, or in a batch at some 45 later point (e.g., upon completing analysis of a given snapshot or group of snapshots).” Column 12 line 40; alternatively or additionally, “…or another entity (such as a file system analyzer) may interact via the emulated snapshot block device and/or the file system device to perform the data operations requested (e.g., retrieval of specific files, differential comparisons of portions of snapshots, generation of metadata of the captured snapshots, etc.).” column 5 line 4).
In regards to claims 14 and 20, they are substantially similar to claim 7 and accordingly are rejected under similar reasoning.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 1/31/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miah and Miktar. For more information, please refer to the relevant sections above.





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Arthur Granger/


/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167